         Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
SECURITIES AND EXCHANGE COMMISSION,        )
                                           )
                  Plaintiff,               )
                                           )
       v.                                  )                Case No. 1:18-cv-12058-RGS
                                           )
ROGER KNOX, WINTERCAP SA,                  )
MICHAEL T. GASTAUER, WB21 US               )
INC., SILVERTON SA INC., WB21 NA           )
INC., C CAPITAL CORP., WINTERCAP           )
SA INC. AND B2 CAP INC.                    )
                                           )
                  Defendants,              )
       and                                 )
                                           )
RAIMUND GASTAUER, SIMONE                   )
GASTAUER FOEHR, AND B21 LTD.               )
SHAMAL INTERNATIONAL FZE, AND              )
WB21 DMCC                                  )
                                           )
                  Relief Defendants.       )
___________________________________________)

                 PLAINTIFF’S SUPPLEMENTAL MEMORANDUM OF LAW
                IN SUPPORT OF ITS MOTION FOR DEFAULT JUDGMENTS

       As requested by the Court in its order dated December 17, 2018, see Dkt. No. 65,

plaintiff Securities and Exchange Commission (“Commission”) submits this supplemental

memorandum of law in support of its motion for default judgments as to defendants WB21 US

Inc., Silverton SA Inc., WB21 NA Inc., C Capital Corp., Wintercap SA Inc., and B2 Cap Inc.

(collectively the “Entity Defendants”). Specifically, in this memorandum, the Commission

submits that a third-tier civil penalty of $923,831 should be imposed on each of the Entity

Defendants as a component of the default judgments that the Commission has requested against

each of them.
         Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 2 of 6



        A SINGLE THIRD TIER PENALTY IS THE APPROPRIATE PENALTY
                  FOR EACH OF THE ENTITY DEFENDANTS

       The Commission requests that the Court impose a single third-tier penalty against each of

the Entity Defendants. The relevant third-tier penalty amount for the Entity Defendants’

violations, which occurred after November 2, 2015, is $923,831. See 15 U.S.C. §77t(d)((2); 15

U.S.C. §78u(d)(3)(B); 17 C.F.R. §201.1001(b); Inflation Adjustments to the Civil Monetary

Penalties Administered by the Securities and Exchange Commission (as of January 15, 2018),

available at https://www.sec.gov/enforce/civil-penalties-inflation-adjustments-pdf.pdf .

       The Commission believes that third-tier penalties are warranted here because the Entity

Defendants aided and abetted fraud and their violations directly or indirectly resulted in

substantial losses or created a significant risk of substantial losses to other persons who decided

to buy the microcap securities dumped into the market by Knox and his entity, Wintercap. See,

e.g., Rizek v. SEC, 215 F.3d 157, 163-64 (1st Cir. 2000) (upholding Commission’s imposition of

third-tier penalty against defendant who churned multiple customer accounts); Tropikgadget,

2016 WL 4555595, *8 (imposing third tier penalty against defendants who conducted a large-

scale pyramid scheme).

       Even though the Securities Act and the Exchange Act permit civil penalties to be

imposed on a “per violation” basis, the Commission believes that a civil penalty for a single

violation would be appropriate in this case. While the Entity Defendants handled large sums of

money as part of laundering the proceeds of this fraudulent scheme, the Commission has already

requested that the Court award significant sums of disgorgement and prejudgment interest

against them as follows:




                                                 2
         Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 3 of 6



Entity Defendant       Disgorgement             Prejudgment Interest      Total Disgorgement Plus
                                                                          Prejudgment Interest
Silverton SA Inc.      $116,588,918             $1,954,511                $118,543,429
Wintercap SA Inc.      $2,808,900               $23,472                   $2,832,372
WB21 US Inc.           $125,673,503             $1,050,148                $126,723,651
WB21 NA Inc.           $12,344,945              $206,952                  $12,551,897
C Capital Corp.        $15,332,672              $386,776                  $15,719,448
B2 Cap Inc.            $1,496,728               $12,507                   $1,509,235


If awarded by the Court, these disgorgement and prejudgment interest amounts will likely

consume most or all of the assets belonging to the Entity Defendants. The statutory civil penalty

amount of $923,831 would provide meaningful additional relief without imposing sums so large

that they would have no chance of being collected.

        As outlined in SEC v. Sargent, 329 F.3d 34, 42 (1st Cir. 2003), courts may take six

factors into account when determining whether to assess civil penalties in Commission

enforcement actions:

       (1) the egregiousness of the violations; (2) the isolated or repeated nature of the
       violations; (3) the defendant’s financial worth; (4) whether the defendant
       concealed his trading; (5) what other penalties arise as the result of the
       defendant’s conduct; and (6) whether the defendant is employed in the securities
       industry.

Other courts look to these factors as well as a defendant’s scienter, a defendant’s failure to admit

to its wrongdoing, and its cooperation and honesty with authorities. See SEC v. Weed, 315 F.

Supp. 3d 667, 677 (D. Mass. 2018); SEC v. Esposito, 260 F. Supp. 3d 79, 93 (D. Mass. 2017).

       Applying these factors here weighs heavily in favor of the $923,832 penalty requested.

First, the Entity Defendants, under Gastauer’s control, aided and abetted egregious securities law

violations by lying to banks and brokerage firms to allow the Knox, Wintercap, and their control

group business partners to launder the proceeds of securities fraud schemes involving at least 50



                                                 3
         Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 4 of 6



U.S. publicly traded companies. See Complaint ¶¶1, 87, 92-93, 96, 97, 100-101. Gastauer knew

that he was lying to banks and brokerage firms on behalf of the Entity Defendants when he

caused those firms to represent that they were venture capital firms or private investment

vehicles and failed to disclose that they were really laundering proceeds from the Knox

Defendants’ schemes. See Complaint ¶¶92, 96, 97, 100-102.

       Second, the Entity Defendants’ misconduct was not isolated -- but rather the entire

purpose of their existence. See Complaint ¶99. Their misconduct spanned several years and

involved the formation of at least 20 bank accounts to launder the proceeds of fraud. See id.

¶¶92-102. Their fraud was not an isolated instance of misconduct, but rather a series of actions

taken to facilitate the concealment of a wide-ranging securities fraud scheme. See, e.g., SEC v.

Universal Express, Inc., 475 F. Supp. 2d 412, 429 (S.D.N.Y. 2007), aff’d sub nom, SEC v.

Altomare, 300 Fed. Appx. 70 (2d Cir. 2008) (third-tier penalties appropriate where “defendants

engaged in numerous and inexcusable instances of securities law violations over the course of at

least four years”); SEC v. Lybrand, 281 F. Supp. 2d. 726, 731 (S.D.N.Y. 2003) (third-tier

penalties awarded) (“Far from being an isolated event, the actions of these men involved a

multitude of improper securities transactions that occurred over several months – they violated

the securities laws repeatedly and with regularity.”). Unlike defendants who engage in

misconduct ancillary to their main business, the very purpose for the Entity Defendants’

existence was to facilitate fraud. See Complaint ¶¶92, 98-99, 102.

       Third, the Entity Defendants’ financial worth is unclear, but they clearly have some

ability to pay a judgment that will be issued against them because all of their bank accounts of

which the Commission is aware were frozen pursuant to this Court’s temporary restraining order

and preliminary injunction. Cf. SEC v. Spencer Pharmaceutical Inc., No. 12-cv-12334, 2015

                                                 4
         Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 5 of 6



WL 5749436, *8 (D. Mass. Sept. 30, 2015) (imposing civil penalty against even defunct

corporate entities to prevent them from profiting if they are later recapitalized); SEC v. Present,

No. 14-cv-14692, 2018 WL 1701972, *5 (D. Mass. Mar. 20, 2018) (imposing civil penalty of

$1,575,000 against defendant who was presumed insolvent but had substantial future earning

capability). Further, the Entity Defendants have refused to provide the Court-ordered accounting

that would permit the Commission to identify any other assets they possess, and their refusal to

comply with that Court order should not weigh in their favor when determining a civil penalty.

See Dkt. No. 9, ¶IX (accounting provision of TRO); Dkt. No. 57, ¶IX (accounting provision of

PI).

       While the fourth factor relates to insider trading and is not directly relevant here, it may

be considered more broadly as whether the defendants acted deceptively in committing their

securities violations. Here, as discussed above, the Entity Defendants concealed their true

nature, and lied to banks and brokerage firms about their purpose in order to provide the money

laundering services they facilitated. See Complaint ¶¶92, 96, 97, 100-102. This fact accordingly

weighs in favor of a penalty.

       Fifth, there are presently no other penalties that would be imposed as the result of the

Entity Defendants’ conduct. They have not been criminally charged, nor is there, to the

Commission’s knowledge, other private litigation against them related to the conduct alleged in

the Complaint. See Weed, 315 F. Supp. 3d at 677 (imposing one time statutory third tier penalty

on defendant whose criminal sentence included fines and forfeiture); contrast Sargent, 329 F.3d

at 42 (noting that defendant was sentenced criminally for the same misconduct as factor

weighing against civil penalty).

       Sixth, while the defendants were not “employed in the securities industry” (a factor that

                                                 5
          Case 1:18-cv-12058-RGS Document 77 Filed 01/28/19 Page 6 of 6



is more relevant for individuals than for corporate entities), their sole purpose for existence was

to provide bank accounts that facilitated the fraudulent scheme described in the Complaint. See

Complaint ¶¶92, 98-99, 102. Thus, to the extent this factor is weighed, it counsels in favor of a

third tier penalty because the logical purpose of this factor – to curtail violators routinely

involved in the securities industry – would be advanced by imposing penalties on the Entity

Defendants whose sole business activity was related to the promotion of securities fraud.

        WHEREFORE, the Commission requests that the Court impose civil penalties of

$923,831 against each of the six Entity Defendants.

January 28, 2019                                Respectfully submitted,
                                                SECURITIES AND EXCHANGE COMMISSION
                                                By its attorneys,

                                                /s/ Kathleen Shields________________
                                                Rebecca Israel
                                                Kathleen Shields
                                                David M. Scheffler
                                                Jonathan Allen
                                                Eric Forni
                                                33 Arch Street, 24th Floor
                                                Boston, MA 02110
                                                Telephone: (617) 573-8904 (Shields direct)
                                                Fax: (617) 573-4590
                                                Email: shieldska@sec.gov

                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2019, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. A copy
will also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.

                                        __/s/ Kathleen Shields___________________
                                        Kathleen Shields




                                                   6
